 

Exhibit 10.3

 

FLUX POWER HOLDINGS, INC.

 

PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT UNDER THE

FLUX POWER HOLDINGS, INC. 2014 EQUITY INCENTIVE PLAN

 

TO:

 

To encourage your continued service as __________ of Flux Power Holdings, Inc.
(the “Company”) or its subsidiary, you have been granted this Performance
Restricted Stock Unit Award (the “Award”) pursuant to the Company’s 2014 Equity
Incentive Plan (the “Plan”). The Award represents the right to receive shares of
common stock (the “Shares”), par value $0.001 per share, of the Company subject
to the fulfillment of the vesting conditions set forth in this agreement (this
“Agreement”).

 

The terms of the Award are as set forth in this Agreement and in the Plan. The
Plan is incorporated into this Agreement by reference, which means that this
Agreement is limited by and subject to the express terms and provisions of the
Plan. In the event of a conflict between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall control. Capitalized terms that
are not defined in this Agreement have the meanings given to them in the Plan.
The most important terms of the Award are summarized as follows:

 

1. Award Date:

 

2. RSUs Performance Period: The Company’s three (3) fiscal years starting from
July 1, 20XX through June 30, 20XX.

 

3. Number of Performance-Based Restricted Stock Units (“RSUs’) Subject to this
Award:

 

Maximum: ______ (“Maximum RSUs”)

 

Target: ______ (“Target RSUs”)

 

Floor: ______ (“Floor RSUs”)

 

4. Target Performance Goal. The Target Performance Goal shall be based on the
[____] of the Company for each Fiscal Performance Period (as defined below) of
the RSUs Performance Period. At or around the beginning of each Fiscal
Performance Period, the Company will provide notice to you of the Target
Performance Goal that applies to the current Fiscal Performance Period.

 

5. Vesting. Up to one third (1/3rd) of the Maximum RSUs will vest at the end of
each fiscal year starting the fiscal year ending on June 30, 20XX and at the end
of each fiscal year thereafter during the Performance Period (each a “Fiscal
Performance Period”) based on the Company’s performance relative to the Target
Performance Goal for the applicable Fiscal Performance Period (see Exhibit A).

 

6. Termination due to Death, Disability or Retirement. If Termination of your
employment occurs prior to the end of any Fiscal Performance Period of the RSUs
Performance Period by reason of your death, Disability, or your Retirement, then
the Maximum RSUs for that Fiscal Performance Period shall be eligible for
vesting at the end of such Fiscal Performance Period based on the Company’s
performance relative to the Target Performance Goal. For the purpose of this
Agreement, “Retirement” shall mean the voluntary Termination by a Participant
when such Participant’s age plus years of service with the Company equals or
exceeds seventy five (75).

 

1

 

 

7. Conversion of Restricted Stock Units and Issuance of Shares. Upon the
Company’s determination of the number of restricted stock units vesting
following the end of each Fiscal Performance Period (each, a “Vesting Date”),
each restricted stock unit that vests on such Vesting Date, shall be converted
into one Share and thereafter, the Company will transfer such Shares to you upon
satisfaction of any required tax withholding obligations. No fractional shares
shall be issued under this Agreement.

 

8. Termination of Service. All restricted stock units that have not vested
pursuant to the terms of this Award will terminate automatically and be
forfeited to the Company immediately and without further notice upon termination
of your service to the Company for any reason (except as a result of death,
Disability, or Retirement). No Shares shall be issued or issuable with respect
to any portion of the Award that terminates unvested and is forfeited.

 

9. Right to Shares. You shall not have any right in, to or with respect to any
of the Shares (including any voting rights or rights with respect to dividends
paid on the Shares) issuable under the Award until the Award is settled by the
issuance of such Shares to you.

 

10. Withholding of Taxes.

 

(a) Notwithstanding any contrary provision of this Agreement, no Shares will be
issued to you, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by you with respect to the payment of income
(including federal, state, foreign and local taxes), employment, social
insurance, payroll tax, payment on account and other taxes which the Company
determines must be withheld with respect to such Shares so issuable (the
“Withholding Taxes”). You acknowledge that the ultimate liability for all
Withholding Taxes legally due by you is and remains your responsibility and that
the Company (i) makes no representations or undertakings regarding the treatment
of any Withholding Taxes in connection with any aspect of the Award, including
the grant of the Award, the vesting of Award, the settlement of the Award in
Shares or the receipt of an equivalent cash payment, the subsequent sale of any
Shares acquired at vesting and the receipt of any dividends; and (ii) does not
commit to structure the terms of the grant or any aspect of the Award to reduce
or eliminate your liability for Withholding Taxes.

 

(b) To satisfy the Withholding Taxes, the Company may withhold otherwise
deliverable Shares upon vesting of the Award, according to the vesting schedule,
having a Fair Market Value (as defined in the Plan) equal to the minimum amount
required to be withheld for the payment of the Withholding Taxes pursuant to
such procedures as the Administrator may specify from time to time. The Company
will not retain fractional Shares to satisfy any portion of the Withholding
Taxes. If the Administrator determines that the withholding of whole Shares
results in an over-withholding to meet the minimum tax withholding requirements,
a reimbursement will be made to you as soon as administratively possible.

 

(c) If the Company does not withhold the Shares as described above, prior to the
issuance of Shares upon vesting of the Award or the receipt of an equivalent
cash payment, you shall pay, or make adequate arrangements satisfactory to the
Company (in its sole discretion) to satisfy all withholding and payment on
account obligations of the Company. In this regard, you authorize the Company to
withhold all applicable Withholding Taxes legally payable by you from your wages
or other cash compensation payable to you by the Company or from any equivalent
cash payment received upon vesting of the Award. Alternatively, or in addition,
if permissible under local and applicable law, you may instruct and authorize
the Administrator to pay Withholding Taxes, in whole or in part, by one of the
additional following alternatives:

 

2

 

 

(i) You providing irrevocable instructions to a Company-designated broker to
deliver cash to the Company from your previously established account with such
broker equal to the Withholding Taxes; or

 

(ii) You providing irrevocable instructions to a Company-designated broker to
sell a sufficient number of Shares otherwise deliverable to you having a Fair
Market Value equal to the Withholding Taxes provided that such sale does not
violate Company policy or Applicable Laws.

 

(d) The Company may refuse to issue any Shares to you until you satisfy your
Withholding Taxes. To the maximum extent permitted by law, the Company has the
right to retain without notice from Shares issuable under the Award or from
salary payable to you, Shares or cash having a value sufficient to satisfy the
Withholding Taxes.

 

11. Restricted Shares. The Company will not be obligated to issue any Shares
with respect to this Award unless such Shares are at that time effectively
registered or exempt from registration under federal securities laws and the
offer and sale of the Shares are otherwise in compliance with all applicable
state securities laws.

 

12. Limitation on Rights; No Right to Future Grants; Extraordinary Item. By
entering into this Agreement and accepting the Award, you acknowledge that: (a)
the Plan is discretionary and may be modified, suspended or terminated by the
Company at any time as provided in the Plan; (b) the grant of the Award is a
one-time benefit and does not create any contractual or other right to receive
future grants of awards or benefits in lieu of awards; (c) all determinations
with respect to any such future grants, including, but not limited to, the times
when awards will be granted, the number of shares subject to each award, the
award price, if any, and the time or times when each award will be settled, will
be at the sole discretion of the Company; (d) your participation in the Plan is
voluntary; (e) the value of the Award is an extraordinary item which is outside
the scope of your service contract, if any; (f) the Award is not part of normal
or expected compensation for any purpose, including without limitation for
calculating any benefits, severance, resignation, termination, redundancy, end
of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments; (g) the future value of the Shares subject to the
Award is unknown and cannot be predicted with certainty, (h) neither the Plan,
the Award nor the issuance of the Shares confers upon you any right to continue
in the service of (or any other relationship with) the Company, and (i) the
grant of the Award will not be interpreted to form an employment relationship
with the Company.

 

3

 

 

13. Compliance With Section 409A Of The Code. This Award is intended to be
exempt from the application of Section 409A of the Internal Revenue Code (the
“Code”), including but not limited to by reason of complying with the
“short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4) and any ambiguities herein shall be interpreted accordingly.
Notwithstanding the foregoing, if it is determined that the Award fails to
satisfy the requirements of the short-term deferral rule and is otherwise not
exempt from, and determined to be deferred compensation subject to Section 409A
of the Code, this Award shall comply with Section 409A to the extent necessary
to avoid adverse personal tax consequences and any ambiguities herein shall be
interpreted accordingly. If it is determined that the Award is deferred
compensation subject to Section 409A and you are a “Specified Employee” (within
the meaning set forth in Section 409A(a)(2)(B)(i) of the Code) as of the date of
your “Separation from Service” (as defined in Section 409A), then the issuance
of any shares that would otherwise be made upon the date of your Separation from
Service or within the first six (6) months thereafter will not be made on the
originally scheduled date(s) and will instead be issued in a lump sum on the
date that is six (6) months and one day after the date of the Separation from
Service, with the balance of the shares issued thereafter in accordance with the
original vesting and issuance schedule set forth above, but if and only if such
delay in the issuance of the shares is necessary to avoid the imposition of
adverse taxation on you in respect of the shares under Section 409A of the Code.
Each installment of shares that vests is intended to constitute a “separate
payment” for purposes of Treasury Regulation Section 1.409A-2(b)(2).

 

14. Execution of Award Agreement. Please acknowledge your acceptance of the
terms and conditions of the Award by signing the original of this Agreement and
returning it to the Company.

 



  Very truly yours,       Flux Power Holdings, Inc.           Ronald Dutt, Chief
Executive Officer

 

4

 

 

ACCEPTANCE AND ACKNOWLEDGMENT

 

I, ____________, accept the Restricted Stock Unit Award described in this
Agreement and in the Plan, and acknowledge receipt of a copy of this Agreement
and the Plan, and acknowledge that I have read them carefully and that I fully
understand their contents.

 



Dated:               Name:               Address:                

 

5

 

 

EXHIBIT A

PERFORMANCE CRITERIA

 

6

 